FORM OF
AMENDED AND RESTATED STOCK PLEDGE AGREEMENT

This Amended and Restated Stock Pledge Agreement (this “Amended and Restated
Pledge Agreement”), dated as of April [     ], 2007, is entered into by and
between [     ], a [     ] incorporated under the laws of [     ] (ÒPledgorÓ),
and Wells Fargo Bank, National Association, a national banking association
(ÒPledgeeÓ), in its capacity as Agent for the Lenders (as defined below), in
light of the following facts:

Recitals

Whereas, Pledgor and Wells Fargo Foothill, Inc., as agent (in such capacity,
“Original Agent”) for the benefit of all lenders party to the Original Loan
Agreement (as defined below) (“Original Lenders”), have entered into that
certain Stock Pledge Agreement, dated as of March 28, 2005 (as amended, amended
and restated, supplemented, and/or otherwise modified from time to time, the
“Original Pledge Agreement”), pursuant to which Pledgor has granted a security
interest to Original Agent in the stock and equity interests of the Company (as
defined below).

Whereas, Original Agent, Original Lenders, Smart Modular Technologies, Inc., a
California corporation (“US Borrower”), Smart Modular Technologies (Europe)
Limited, a company organized under the laws of England and Wales (“UK
Borrower”), and Smart Modular Technologies (Puerto Rico) Inc., a corporation
organized under the laws of the Cayman Islands (“PR Borrower” and together with
US Borrower and UK Borrower, collectively referred to herein as “Borrowers”)
have previously entered into that certain Amended and Restated Loan and Security
Agreement, dated as of March 28, 2005 (as amended, amended and restated,
supplemented, and/or otherwise modified from time to time, the “Original Loan
Agreement”), by and among Borrowers, Original Agent, Original Lenders, and the
other Obligors identified on the signature pages thereto pursuant to which,
among other things, Original Lenders have provided certain credit and other
financial accommodations to Borrowers.

Whereas, Borrowers have requested that the Original Loan Agreement be amended
and restated in its entirety, as set forth in that certain Second Amended and
Restated Loan and Security Agreement, dated as of April [     ], 2007 (the
“Amended and Restated Loan Agreement”), by and among Borrowers, Pledgor and the
other obligors named therein, the lenders identified on the signature pages
thereto (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”) and Wells Fargo Bank, National Association, as
the arranger, administrative agent and security trustee for Lenders (“Agent”),
pursuant to which, among other things, (i) the Maximum Revolver Amount available
under the Original Loan Agreement will be increased, (ii) certain financial
covenants applicable to Borrowers will be amended, and (iii) certain other
changes will be made to the terms and provisions of the Original Loan Agreement.
Initially capitalized terms used herein without definitions shall have the
meanings given in the Amended and Restated Loan Agreement.

Whereas, Pledgor owns one hundred percent (100%) of all the issued and
outstanding capital stock of [     ], a [     ] corporation (the ÒCompanyÓ).

Whereas, as a condition to entering into the Amended and Restated Loan Agreement
and continuing to provide loans, advances, credit and certain other financial
accommodations to the US Borrower, UK Borrower and PR Borrower (collectively,
the “Applicable Borrowers” and each an “Applicable Borrower”) under the Amended
and Restated Loan Agreement, Lenders have required, among other things, that
Pledgor reaffirm its grant to Pledgee (as successor to Original Agent), and
hereby grants to the Pledgee, for the benefit of the Lenders, a lien on and
security interest in and to the stock and equity interests of the Company,
subject to the terms and conditions hereof.

Whereas, Pledgor will substantially benefit, directly or indirectly, from the
credit and other financial accommodations extended by, or to be extended by, the
Lenders to the Borrower.

Whereas, in order to induce Pledgee and the Lenders to enter into the Amended
and Restated Loan Agreement, Pledgor is making the pledge of its shares of the
capital stock of the Company provided in this Amended and Restated Pledge
Agreement.

Now, Therefore, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

1. Pledge. Pledgor has granted and hereby reaffirms its prior grant to the Agent
(as successor to the Original Agent) and hereby delivers, pledges and grants a
continuing security interest to Pledgee, for the benefit of Pledgee, the Lender
Group and the Bank Product Providers, in all of Pledgor’s right, title and
interest in and to all of the capital stock of the Company beneficially owned by
Pledgor, together with all proceeds, replacements, substitutions, newly issued
stock, stock received by reason of a stock split, bonus or any other form of
issue, dividend or distribution with respect to or arising from such stock
(collectively, the ÒCollateralÓ). Pledgor shall forthwith deliver to Pledgee the
Collateral together with stock powers, in form and substance satisfactory to
Pledgee duly executed in blank, regarding the Collateral. Pledgor hereby
authorizes Pledgee and its agents and attorneys to file any and all UCC
financing statements and amendments thereto deemed desirable by Pledgee to
perfect or evidence the security interest in the Collateral granted hereunder.

2. Obligations Secured. The pledge and security interest effectuated hereby
shall secure all of Pledgor’s obligations that are included in the definition of
“Obligations” under the Amended and Restated Loan Agreement and the definition
of ÒGuaranteed ObligationsÓ under the Guaranty (collectively, the
ÒObligationsÓ).

3. Representations And Warranties Regarding The Collateral. Pledgor represents
and warrants that: (a) all of the shares of stock described in Paragraph 1
hereinabove are fully paid, non-assessable and validly issued; (b) the
Collateral was not issued in violation of any person’s or entity’s preemptive
rights; (c) the Collateral is owned free and clear of any and all security
interests, pledges, options to purchase or sell, redemptions or liens other than
Permitted Liens; (d) Pledgor has full power to convey the Collateral; (e) other
than financing statements and filings in favor of Pledgee, no financing
statements covering the Collateral are recorded with any cognizant state
official or recording office; and (f) the Collateral is free and clear of any
claims, security interests or liens other than those in favor of Pledgee and
other than Permitted Liens.

4. Events Of Default. The following shall be events of default under this
Amended and Restated Pledge Agreement (each an “Event of Default” and
collectively, “Events of Default”): the occurrence of any ÒEvent of DefaultÓ as
defined under the Amended and Restated Loan Agreement. Pledgor hereby appoints
Pledgee as its attorney-in-fact to arrange, upon the occurrence and during the
continuance of an Event of Default, for a transfer of the Collateral on the
books of the Company to the name of Pledgee or to the name of Pledgee’s nominee.

5. Voting Rights. During the term of this Amended and Restated Pledge Agreement,
until Administrative Borrower has received notice from Pledgee upon the
occurrence and during the continuation of an Event of Default, Pledgor shall
have the right to vote the Collateral on all corporate questions for all
purposes not inconsistent with the terms of this Amended and Restated Pledge
Agreement. Upon Administrative Borrower receiving notice from Pledgee upon the
occurrence and during the continuance of an Event of Default, Pledgee shall
have, at its discretion, the option to exercise all voting powers and other
corporate rights pertaining to the Collateral. Pledgee may, upon or at any time
after the occurrence and during the continuance of an Event of Default, at its
option, transfer or register the Collateral or any part thereof into its own or
its nominee’s name.

6. Stock Adjustments and Dividends. If during the term of this Amended and
Restated Pledge Agreement, any stock dividend, reclassification, readjustment or
other change is declared or made in the capital structure of the Company or any
option included within the Collateral is exercised, or both, all new,
substituted and additional shares, or other securities, issued to Pledgor by
reason of any such change or exercise shall be delivered to and held by Pledgee
under the terms of this Amended and Restated Pledge Agreement in the same manner
as the Collateral originally pledged hereunder. During the term of this Amended
and Restated Pledge Agreement and so long as no Event of Default shall have
occurred and be continuing, Pledgor shall have the right to receive any dividend
or other distribution (other than dividends or distributions of stock) made on
account of the Collateral; provided, however, that upon notice to Administrative
Borrower upon the occurrence of an Event of Default, Pledgor shall, so long as
such Event of Default shall be continuing, promptly deliver all such dividends
or other distributions to Pledgee in the same form received and in the same
manner as the Collateral pledged hereunder.

7. Warrants And Rights. If during the term of this Amended and Restated Pledge
Agreement, subscription warrants or any other rights or options shall be issued
in connection with the Collateral, such warrants, rights and options shall be
promptly pledged (and, if applicable, delivered) by Pledgor to Pledgee to be
held under the terms of this Amended and Restated Pledge Agreement in the same
manner as the Collateral originally pledged hereunder.

8. Remedies Upon Default. In addition to the other remedies provided for herein,
in the Amended and Restated Loan Agreement or otherwise available under
applicable law, upon the occurrence and during the continuance of an Event of
Default:

a. Pledgee may:

(i) exercise in respect of the Collateral, any one or more of the rights and
remedies available under the New York Uniform Commercial Code and other
applicable law; and

(ii) sell or otherwise assign, give an option or options to purchase or dispose
of and deliver the Collateral (or contract to do so), or any part thereof, in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or at any of Pledgee’s offices or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash, on credit or for future delivery without assumption of any credit risk,
free of any claim or right of whatsoever kind (including any right or equity of
redemption) of Pledgor, which claim, right and equity are hereby expressly
waived and released to the fullest extent permitted under applicable law.
Pledgee shall have the right, to the extent permitted by applicable law, upon
any such sale or sales, public or private, to purchase the whole or any part of
the Collateral so sold; provided, however, Pledgor shall not receive any net
proceeds, if any, of any such credit sale or future delivery until cash proceeds
are actually received by Pledgee (which cash proceeds shall be applied by
Pledgee to the Obligations) and after all Obligations (other than unmatured
contingent Obligations) have been paid in full. In case of any sale of all or
any part of the Collateral on credit or for future delivery, the Collateral so
sold may be retained by Pledgee until the selling price is paid by the purchaser
thereof, but Pledgee shall incur no liability in case of the failure of such
purchaser to pay for the Collateral so sold and, in case of such failure, the
Collateral may again be sold as herein provided.

b. To the extent permitted by applicable law, any notice required to be given by
Pledgee of a sale of the Collateral, or any part thereof, or of any other
intended action by Pledgee, which occurs not less than five (5) days prior to
such proposed action, shall constitute commercially reasonable and fair notice
to Pledgor thereof. No notification need be given to Pledgor if it has signed,
after the occurrence of the applicable Event of Default, a statement renouncing
or modifying any right to notification of sale or other intended disposition.

c. Pledgee shall not be obligated to make any sale or other disposition of the
Collateral, or any part thereof unless the terms thereof shall, in its sole
discretion, be satisfactory to it. Pledgee may, if it deems it reasonable,
postpone or adjourn the sale of any of the Collateral, or any part thereof, from
time to time by an announcement at the time and place of such sale or by
announcement at the time and place of such postponed or adjourned sale, without
being required to give a new notice of sale. Pledgor agrees that Pledgee has no
obligations to preserve rights against prior parties to the Collateral.

d. Pledgor acknowledges and agrees that Pledgee may comply with limitations or
restrictions in connection with any sale of the Collateral in order to avoid any
violation of applicable law or in order to obtain any required approval of the
sale or of the purchase thereof by any governmental regulatory authority or
official and, without limiting the generality of the foregoing, Pledgor
acknowledges and agrees that Pledgee may be unable to effect a public sale of
any or all the Collateral by reason of certain prohibitions contained in the
federal securities laws and applicable state securities laws, but may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers who will be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Pledgor acknowledges and agrees that any such
private sale may result in prices and other terms less favorable to the seller
than if such sale were a public sale. Notwithstanding any such circumstances,
Pledgor acknowledges and agrees that such compliance shall not result in any
such private sale for such reason alone being deemed to have been made in a
commercially unreasonable manner. Pledgee shall not be liable or accountable to
Pledgor for any discount allowed by reason of the fact that the Collateral is
sold in compliance with any such limitation or restriction. Pledgee shall not be
under any obligation to delay a sale of any of the Collateral for the period of
time necessary to permit the issuer of such securities to register such
securities for public sale under the federal securities laws, or under
applicable state securities laws, even if the issuer desires, requests or would
agree to do so.

e. Any cash held by Pledgee as Collateral and all cash proceeds received by
Pledgee in respect of any sale of, collection from, or other realization upon
all or any part of the Collateral may, in the discretion of Pledgee, be held by
Pledgee as Collateral for the Obligations and/or then or at any time thereafter
applied, without any marshalling of rights, remedies or assets, and after
payment of any amounts payable to Pledgee in accordance with the Amended and
Restated Loan Agreement, to the payment of reduction of the Obligations in
accordance with the Amended and Restated Loan Agreement. Any surplus of such
cash or cash proceeds held by Pledgee and remaining after payment in full of all
the Obligations in accordance with the Amended and Restated Loan Agreement shall
be paid over to Pledgor or to whomsoever may be lawfully entitled to receive
such surplus in accordance with the Amended and Restated Loan Agreement.

9. Term; Release.

a. This Amended and Restated Pledge Agreement shall remain in full force and
effect until satisfaction by Pledgor of all the Obligations (other than
unmatured contingent Obligations) in full in cash and the termination of
Commitments. At or any time after the expiration of the term of this Amended and
Restated Pledge Agreement, Pledgee shall return to Pledgor all stock
certificates and other documents relating to this Amended and Restated Pledge
Agreement, together with any further documents, and take any other actions
reasonably requested by Pledgor or necessary to establish that the within pledge
is terminated.

b. Upon the consummation of any Permitted Disposition of any Collateral, the
Liens created hereunder on such Collateral shall be automatically released. Upon
the consummation of any Permitted Disposition of the Pledgor, the obligations of
the Pledgor and the Liens created hereunder on the Collateral shall be
automatically released. Upon and after any Permitted Disposition contemplated by
this Section, the Pledgee shall, at the expense of the Pledgor, execute and
deliver such documents, and take such other action, as may be requested by
Pledgor to evidence such releases.

10. Further Assurances. Pledgor covenants and agrees that: (a) it will execute
and deliver or cause to be executed and delivered all such other stock powers,
proxies, instruments and documents as Pledgee in its Permitted Discretion may
reasonably request from time to time in order to carry out the provisions and
purposes hereof, (b) it will take all such other action, as Pledgee may
reasonably request from time to time in its Permitted Discretion in order to
carry out the provisions and purposes hereof; (c) the Collateral will remain
free and clear of all security interests and liens, other than Permitted Liens,
throughout the term hereof, and (d) it will forward to Pledgee, immediately upon
receipt, copies of any information or documents received by Pledgor in
connection with the Collateral that is required to be delivered under the
Amended and Restated Loan Agreement, this Amended and Restated Pledge Agreement,
or as requested by Pledgee. For purposes of defining security interest
perfection, Pledgor further agrees that any Collateral which is in transit to
Pledgee shall be deemed to be in Pledgee’s possession. Pledgor warrants and
represents that the proceeds of any loan will not be used, directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Federal Reserve Board, including Regulations G, U and X.

11. Notices. All notices, requests and demands to or upon Pledgor or Pledgee
under this Amended and Restated Pledge Agreement shall be given in the manner
prescribed by the Amended and Restated Loan Agreement.

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

A. THIS AMENDED AND RESTATED PLEDGE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

B. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PLEDGOR AND PLEDGEE HEREBY
WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AMENDED AND RESTATED PLEDGE AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH OF PLEDGOR AND PLEDGEE REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER AND KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AMENDED AND RESTATED PLEDGE AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

13. Successors. This Amended and Restated Pledge Agreement shall bind and inure
to the benefit of the respective successors and assigns of each of the parties;
provided, however, that except in connection with a transaction permitted under
the Amended and Restated Loan Agreement, Pledgor may not assign this Amended and
Restated Pledge Agreement or any rights or duties hereunder without Pledgee’s
prior written consent and any prohibited assignment shall be absolutely void
ab initio. No consent to assignment by Pledgee, except as permitted under the
Amended and Restated Loan Agreement, or any Lender shall release Pledgor from
its obligations hereunder. Pledgee and Lenders may assign this Amended and
Restated Pledge Agreement and their respective rights and duties hereunder
pursuant to and to the extent permitted by the terms of the Amended and Restated
Loan Agreement and, except as expressly required pursuant to the terms thereof,
no consent or approval by Pledgor is required in connection with any such
assignment.

14. Amendments and Waivers. No amendment or waiver of any provision of this
Amended and Restated Pledge Agreement, and no consent with respect to any
departure by Pledgor therefrom, shall be effective unless the same shall be in
writing and signed by the Pledgee and Pledgor and made in compliance with the
terms of the Amended and Restated Loan Agreement, and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

15. Effectiveness. This Amended and Restated Pledge Agreement shall be binding
and deemed effective when executed and delivered by Pledgor and Pledgee.

16. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Amended and Restated
Pledge Agreement.

17. Severability of Provisions. Each provision of this Amended and Restated
Pledge Agreement shall be severable from every other provision of this Amended
and Restated Pledge Agreement for the purpose of determining the legal
enforceability of any specific provision.

18. Counterparts; Telefacsimile Execution. This Amended and Restated Pledge
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Amended and Restated Pledge Agreement by telefacsimile shall be equally
as effective as delivery of an original executed counterpart of this Amended and
Restated Pledge Agreement. Any party delivering an executed counterpart of this
Amended and Restated Pledge Agreement by telefacsimile also shall deliver an
original executed counterpart of this Amended and Restated Pledge Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amended and Restated Pledge
Agreement.

19. Jurisdiction, Service of Process and Venue.

a. Each party hereto irrevocably and unconditionally submits, to the extent
permitted by applicable law, to any suit, action or proceeding with respect to
this Amended and Restated Pledge Agreement or any other Loan Document or any
judgment entered by any court in respect thereof to the jurisdiction of (i) the
United States District Court for the Southern District of New York or the
Supreme Court of the State of New York, County of New York, and any appellate
court from any thereof, and (ii) to the courts of its own corporate domicile, at
the election of the plaintiff, in respect of actions brought against it as a
defendant, and irrevocably submits, to the extent permitted by applicable law,
to the non-exclusive jurisdiction of each such court for the purpose of any such
suit, action, proceeding or judgment.

b. Nothing herein shall in any way be deemed to limit the ability of Pledgee or
any Lender to serve any such process or summons in any other manner permitted by
applicable law.

20. Entire Agreement. This Amended and Restated Pledge Agreement, in conjunction
with the other Loan Documents, represents the entire agreement and understanding
of the parties concerning the subject matter hereof, and supersedes all other
prior agreements, understandings, negotiations and discussions, representations,
warranties, commitments, proposals, offers and contracts concerning the subject
matter hereof, whether oral or written.

21. Supplement. This Amended and Restated Pledge Agreement is one of the Loan
Documents referred to in the Amended and Restated Loan Agreement.

1

IN WITNESS WHEREOF, this Amended and Restated Pledge Agreement is executed as of
the date first written above.

“Pledgor”

EXECUTED AS A DEED BY:

[     ]

By:
Title:


IN THE PRESENCE OF:

Witness:      
Name:      

“Pledgee”

WELLS FARGO FOOTHILL, INC., as Administrative Agent

By:
Title:


2